Title: Memorandum to James Madison, 19 July 1802
From: Jefferson, Thomas
To: Madison, James


          Henry Warren, (of Mass), to be Collector of Marblehead v. Samuel R. Gerry.
          William Lyman of Massachusetts to be Collector of Newbury port. vice Dudley A. Tyng.
          William R. Lee of Massachuts. to be collector of Salem & Beverly vice Joseph Hiller
          Peter Muhlenberg of Pensylvania to be Collector of  vice George Latimer.
          John Page of Virginia to be Collector of Petersburg v. William Heth.
          Tenche Coxe of Pensylvania to be Supervisor of Pensylvania v. Peter Muhlenberg
          Perhaps it may be better to inclose blank commissions to mr Gallatin in all the above cases, to be filled up & sent out by him all together, on his return.
          
            Th: Jefferson
            July 19. 1802.
          
        